TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00283-CV


Freddie Lee Walker, Appellant

v.

Brad Livingston et al., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-07-000556, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Freddie Lee Walker appeals from the trial court's order granting appellees'
motion to transfer venue from Travis to Brazoria County.  But this Court is without jurisdiction to
consider an interlocutory appeal of an order transferring venue.  See Tex. Civ. Prac. & Rem. Code
Ann. §§ 15.064(a) (West 2002) ("The court shall determine venue questions from the pleadings and
affidavits.  No interlocutory appeal shall lie from the determination."), 51.014 (West Supp. 2006);
Tex. R. Civ. P. 87(6) (regarding trial court's venue determination, "[t]here shall be no interlocutory
appeal from such determination."); see also American Home Prods. Corp. v. Clark, 38 S.W.3d 92,
96 (Tex. 2000) ("Neither the court of appeals nor this Court can review the propriety of the trial
court's venue decision.").  Accordingly, we dismiss the appeal for want of jurisdiction.




  
						Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   July 18, 2007